Citation Nr: 0605291	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-18 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
lumbar strain, currently evaluated as 10 percent disabling.  

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from February 1969 until 
September 1970.  
In a September 1970 rating decision, service connection for 
lumbar strain and diabetes mellitus was granted.  

In April 2002, the RO received the veteran's claim of 
entitlement to service connection for an eye disability, as 
well as claimed of entitlement to an increased rating for his 
service-connected back condition and diabetes mellitus.  The 
August 2002 rating decision denied the veteran's claim of 
entitlement to service connection for an eye disability and 
an increased rating for the service-connected back condition, 
then rated as 20 percent disabling; the evaluation of 
diabetes was increased from noncompensably disabling to 20 
percent.  The veteran disagreed with the August 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in July 2003.  

As will be described below, it appears that the disability 
rating assigned for the veteran's service-connected lumbar 
spine disability was recently reduced from 
20 percent to 10 percent.  This is somewhat unclear, however.  
The Board has determined that a remand is as to the issue of 
increased rating of the service-connected lumbar spine 
disability is required before it may proceed to the merits of 
the appeal.  That issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



Issues not on appeal

In an April 2005 rating decision the veteran was granted 
service connection for erectile dysfunction, onychomycosis, 
peripheral neuropathy of the left lower, right lower, left 
upper and right upper extremities, all as secondary to 
service-connected diabetes.  Noncompensable ratings were 
assigned for erectile dysfunction and onychomycosis.  10 
percent disability ratings were assigned for peripheral 
neuropathy of each extremity.  

Also in that decision, the veteran's requests to reopen his 
previously denied claims of entitlement to service connection 
of post-traumatic stress disorder and pes planus were denied.  

In a July 2005 rating decision, the RO denied the veteran's 
claim of total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  

To the Board's knowledge, the veteran has not disagreed with 
any of those decisions.  Accordingly, those matters are not 
in appellate status and are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to service connection for 
an eye disability, the veteran by correspondence dated June 
22, 2005 notified the Board in writing of his intent to 
withdraw his appeal.

2.  The veteran's diabetes requires daily use of metformin 
and visits to the doctor between four and six times a year.  
The medical evidence does not show evidence of 
hospitalization for ketoacidosis or hypoglycemia or 
regulation of activities.  

3.  Peripheral neuropathy of the upper and lower extremities, 
erectile dysfunction and onychomycosis are present as 
complications of the veteran's diabetes mellitus.  Each of 
these disabilities has been separately rated by the RO.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have 
been met as to the issue of entitlement to service connection 
of an eye disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2005).

2.  The criteria for an increased rating for diabetes 
mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for an eye disability.  
Pertinent law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  


Analysis

The veteran has withdrawn the appeal as to the issue of 
entitlement to service connection of an eye disability by 
written statement dated June 22, 2005.   The statement has 
been associated with the veteran's VA claims folder.  

 In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal.
Conclusion

The veteran has withdrawn his appeal as to this issue and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the appeal as to 
the issue of entitlement to service connection for an eye 
disability is dismissed without prejudice to refiling.

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus (Type II), currently evaluated as 20 
percent disabling.  

The veteran is seeking entitlement to an increased rating for 
diabetes mellitus,  currently evaluated as 20 percent 
disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2003 SOC 
and the March 2005 SSOC.  Specifically, the March 2005 SSOC 
detailed the evidentiary requirements for an increased 
disability rating for diabetes.      

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
May 3, 2002 whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The May 2002 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  It's still  your 
responsibility to make sure these records are received by 
us." 
 
Finally, the Board notes that the May 2002 VCAA letter 
specifically instructed the veteran about his right to submit 
additional information to VA.  This point was clarified in 
the May 2003 SOC which specifically included notice of the 
request that "the claimant provide any evidence in the 
claimant's possession that pertains to the claim." The Board 
believes that these requests comply with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records and a private medical opinion.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for a VA medical examinations and 
opinions in August 2002 and September 2004.   The contents of 
these examination opinions will also be discussed below.  
These medical report reflects that a medical professional 
reviewed the veteran's past medical history and other 
evidence contained in the claims file in reaching their 
conclusions about the status and severity of the veteran's 
diabetes.  

The Board notes that in written argument dated September 
2005, the veteran's representative requested that the veteran 
be referred for an additional VA examination. Specifically, 
the representative contended that the VA examinations were 
too old to adequately show the current severity of the 
veteran's disabilities and, as such, an additional 
examination was required. 

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].
 
The Board has considered the representative's contention that 
the medical evidence associated with the file is stale.  The 
veteran was accorded two VA examinations, first in August 
2002 and again in September 2004.  The September 2004 
examination is less than 18 months old.  Moreover, the 
veteran's current VA treatment records are also available and 
associated with his claims folder.  Crucially, nothing in 
those current records, nor any statement from the veteran or 
his representative, detail any symptom or complaint which may 
have worsened since the September 2004 VA examination.  Based 
on this record, the Board finds that the file contains 
sufficient information regarding the current status of the 
veteran's diabetes and that a remand for a more current 
examination would is unnecessary and would constitute an 
unreasonable delay and useless expenditure of scarce VA 
resources.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's statutory duty to assist is not a license for a 
"fishing expedition"].    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony.  He 
advised in his substantive appeal dated in May 2003 and then 
submitted in July 2003 that he did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Schedular criteria

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).

Assignment of diagnostic code.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with diabetes.  Diagnostic 
Code 7913 deals specifically with diabetes.  The Board can 
identify no other diagnostic code that is as appropriate and 
the veteran has not identified one.  Accordingly, the Board 
will evaluate the veteran's diabetes under Diagnostic Code 
7913.

Diagnostic Code 7913 provides the following levels of 
disability.

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

10 % Managed by restricted diet only.

Note:  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent disability evaluation, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

Analysis

The veteran is seeking an increased rating for service-
connected diabetes. Essentially, he contends that his 
symptomatology is more severe than is compensated by the 
currently assigned 20 percent evaluation.  

Schedular rating

(i.)  Separately compensable complications of diabetes 

Diagnostic Code 7913 provides that compensable complications 
of diabetes are generally to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913. 
See 38 C.F.R. § 4.119,  Diagnostic Code 7913, Note (1) 
(2005).

The veteran has alleged that his diabetes manifests in 
complications in the form of diabetic retinopathy, diabetic 
nephropathy, diabetic neuropathy of the upper and lower 
extremities, onychomycosis and erectile dysfunction.  
Separate ratings have previously been established for 
diabetic neuropathy of all four extremities; onychomycosis; 
and erectile dysfunction.  These will be discussed below.  
The Board will initially address whether separate ratings may 
be established for diabetic retinopathy and for diabetic 
nephropathy.

Concerning the condition of the veteran's eyes, diabetic 
retinopathy or other eye disease incurred as a consequence of 
the veteran's diabetes is not found in the medical evidence 
of record.  Specifically, a May 2004 VA treatment record 
includes a finding of "no visible diabetic retinopathy."  

There is no medical evidence to the contrary.  To the extent 
that the veteran allege that the diagnosis is (or should be) 
diabetic retinopathy, it is now well-settled that as a lay 
person without medical training he is not competent to 
comment on medical matters such as diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) Therefore, the 
medical evidence of record does not provide a basis for 
considering eye related complaints as a part of the diabetic 
process.  

With respect to diabetic nephropathy, at the time of the 
September 2004 VA examination "minimal diabetic 
nephropathy" was identified  There is no indication of any 
treatment for kidney disease other than ongoing use of 
prescription medication.  To the extent that kidney disease 
exists, the evidence does not show that it produces a need 
for the veteran to regulate his activities.  There is no 
indication from the evidence of record of constant albumin or 
albuminuria.  
In short, there is present none of the renal symptomatology 
which would be consistent with the assignment of a 
compensable disability rating.  See 38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7502 (2005) [chronic nephritis is 
rated as renal dysfunction].  The veteran has identified no 
such symptomatology, and he has presented no medical evidence 
in support of his claim.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].    

In short, for reasons stated immediately above, the Board 
concludes that separate disability ratings may not be 
assigned for claimed diabetic retinopathy or diabetic 
nephropathy.

There are six complications of diabetes which have previously 
been separately rated: peripheral neuropathy of the right 
lower extremity; peripheral neuropathy of the left lower 
extremity; peripheral neuropathy of the right upper 
extremity; peripheral neuropathy of the left upper extremity, 
all rated 10 percent each; and onychomycosis and erectile 
dysfunction, rated noncompensably disabling [with respect to 
the latter, however, the veteran is in receipt of special 
monthly compensation based on loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k)].   

With respect to the bilateral peripheral neuropathy of the 
lower and upper extremities, the medical evidence of record 
regarding these disabilities includes the September 2004 VA 
examination.  At that time, the examiner noted that the 
extremity neuropathy was characterized by reports of 
occasional numbness and tingling.  No indication of moderate 
incomplete paralysis was noted in that record or in the VA 
treatment records.  Accordingly, a 10 percent evaluation has 
been assigned.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8520 (2005).  

A review of the record reveals that there is no medical 
evidence characterizing the  neuropathy in any of the four 
extremities as being more severe than the currently assigned 
"mild" rating, congruent with complaints of occasional 
numbness and tingling.  The veteran has pointed to no such 
evidence, and he has presented no such evidence in support of 
his claim.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2005).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
The medical evidence does not indicate any finding of 
deformity of the penis.  Where the criteria for a compensable 
rating under a diagnostic code are not met, as here, a 
noncompensable rating is awarded. See 38 C.F.R. § 4.31 
(2005).

The Board again observes that the veteran is otherwise 
compensated for his erectile dysfunction.  He is entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ. 

Finally, service connection was granted in April 2005 for 
onychomycosis, secondary to diabetes mellitus, and a 
noncompensable disability rating was assigned under 
Diagnostic Code 7806.  According to the September 2004 VA 
medical examination, onychomycosis involved .1 percent of the 
veteran's total body.  

"Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle.' Dorland's Illustrated 
Medical Dictionary (Dorland's) 1177 (27th ed. 1988)."  
Davenport v. Brown, 7 Vet. App. 476, 477 (1995).

Diagnostic Code 7820, which covers fungal infections of the 
skin not listed elsewhere in the rating criteria, instructs 
to rate under disfigurement of the head, face, or neck 
[Diagnostic Code 7800]; scarring [Diagnostic Codes 7801- 
7805]; or dermatitis [Diagnostic Code 7806] "depending upon 
the predominant disability".
It is clear that the onychomycosis does not involve the head, 
face, or neck, nor does it involve scarring.  Accordingly, 
use of Diagnostic Code 7806 is most appropriate. 

Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 
5 percent of the entire body or less than 5 percent of 
exposed area is affected, and no more than topical therapy is 
required during the past 12 month period.  This is the case 
here.  As noted above, the medical evidence indicates that 
the veteran's 
Onychomycosis involves .1 percent of his total body.  As 
such, the criteria for a compensable rating for that 
complication have not been met.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

Having discussed various ancillary disabilities, the Board 
must now ascertain whether a disability rating greater than 
20 percent can be awarded for diabetes by applying the former 
and current schedular criteria.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling. In order for the next higher 40 percent 
rating to be warranted, the evidence would have to establish 
that the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  The Court has 
observed that use of the conjunctive "and" means that all 
requirements would have to be met before reimbursement could 
be authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

Although the record reflects that the veteran is on a 
restricted diet, the evidence does not show that he requires 
daily insulin injections or "regulation of activities," 
defined in Diagnostic Code 7913 as "avoidance of strenuous 
occupational and recreational activities."  In fact, at the 
time of the September 2004 VA examination and in the VA 
treatment records it is shown that the veteran has been 
prescribed metformin, not insulin, to control diabetes.  

With respect to regulation of activities, the September 2004 
VA examiner noted that the veteran would have limitations 
with respect to running, jumping and climbing apparently due 
to the separately rated neuropathy.   [As noted above, 
service connection is already in effect for peripheral 
neuropathy of the lower and upper extremities as a 
complication of diabetes mellitus.]  However, the veteran's 
ongoing diabetic treatment does not include restriction of 
activities and indeed includes referral for an exercise 
program.  In an August 2004 treatment note the veteran was 
advised that his exercise target was to walk briskly for an 
hour "at least 3-4 times weekly."  

In short, the evidence does not show that the veteran's 
activities are restricted because of his diabetes mellitus.  
Quite the contrary, it appears that the veteran is being 
encouraged to undertake increased activity in order to assist 
in the control of his diabetes.  

Since all three requirements for a 40 percent rating are not 
met, the statutory requirements are not met or nearly 
approximated, and a higher disability rating is not 
warranted. See Melson supra;  compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 

The Board observes in passing that the even more stringent 
requirements for disability ratings in excess of 40 percent 
are obviously also not met.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of extraschedular ratings for the veteran's 
service-connected diabetes.  If the veteran wishes to have 
the RO consider the matter of an extraschedular rating or 
ratings, he should contact the RO.   


ORDER

The appeal of entitlement to service connection of an eye 
disability is dismissed.  

Entitlement to an increased rating for service-connected 
diabetes mellitus is denied.  


REMAND

3.  Entitlement to an increased rating for service-connected 
lumbar strain, currently evaluated as 10 percent disabling.  

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected lumbar spine 
disability.  For the reasons explained immediately below, the 
Board has determined that a remand is in order.  

The March 2005 Supplemental Statement of the Case stated 
"Evaluation of chronic lumbosacral strain currently 20 
percent disabling is continued."  However, review of the 
document indicates that the disability rating would be 
reduced from 20 percent to 10 percent effective April 1, 
2005.  A rating decision dated April 4, 2005 in fact 
effectuated the reduction to 10 percent, and the veteran was 
informed of the reduction by letter dated April 19, 2005.  
However, the RO's VA Form 8, Certification of Appeal, lists 
the issue as "Eval[uation of] chronic lumbosacral strain 
currently 20%". 

This confusion as to the current rating for the veteran's 
back disability was understandably carried over in the 
veteran's representatives' arguments on this matter is 
equally inconsistent.  While the September 2005 written 
argument notes the 10 percent reduction, the January 2006 
Brief filed on behalf of the veteran does not address the 
reduction from the assigned 20 percent to 10 percent.  

Accordingly, this issue must be clarified, and the veteran's 
representatives must be given a chance to respond to the 
issue as clarified.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

The VBA should review the record and 
issue a supplemental statement of the 
case clarifying the currently assigned 
evaluation for the veteran's service-
connected lumbar spine disability.  If 
VBA determines that additional 
development is required prior to the 
issuance of the SSOC, in particular with 
respect to any due process deficiencies 
in connection with a reduction in the 
assigned disability rating, such should 
be undertaken.  The veteran and his 
representative should be furnished a copy 
of the SSOC issued and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


